Citation Nr: 0800183	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  06-05 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
a left foot and ankle disability.

2.  Whether new and material evidence has been received to 
reopen the previously denied claim of service connection for 
a right ankle disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1980 to 
August 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied the benefits sought on 
appeal.

In November 2007, the veteran appeared and testified at a 
Travel Board hearing at the Oakland RO, and the transcript is 
of record.  

Before the Board may consider the merits of a previously 
denied claim, it must conduct an independent review of the 
evidence to determine whether new and material evidence has 
been submitted sufficient to reopen a prior final decision.  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  Further, if the Board 
finds that new and material evidence has not been submitted, 
it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Accordingly, 
the matter appropriately before the Board is whether new and 
material evidence has been presented to reopen the previously 
denied claims of service connection for a left foot and ankle 
disability and a right ankle disability.  




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Service connection for a bilateral ankle condition and a 
left foot condition was denied in a January 1992 rating 
decision.  The veteran was advised of the decision and of her 
appellate rights, but did not appeal the denial.

3.  Evidence obtained since the January 1992 rating decision 
is not new and material with respect to the claims of 
entitlement to service connection for a bilateral ankle 
condition and a left foot condition.


CONCLUSIONS OF LAW

1.  The January 1992 rating decision denying service 
connection for a bilateral ankle condition and a left foot 
condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2007). 

2.  Evidence obtained since the January 1992 rating decision 
denying service connection for a bilateral foot condition and 
a left ankle condition is not new and material and the claims 
are not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a veteran 
of the evidence necessary to substantiate her claims for 
benefits and that VA shall make reasonable efforts to assist 
a veteran in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.  

In a letter dated in May 2005, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
her claims for service connection, including what part of 
that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letter also generally advised the 
veteran to submit any additional information in support of 
her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in March 
2006.  As such, the Board finds that VA met its duty to 
notify the veteran of her rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the initial VCAA notice was given prior to the 
appealed AOJ decision, dated in August 2005.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

With respect to obtaining new and material evidence, the 
Board finds that the May 2005 letter also met the specificity 
required under Kent v. Nicholson, 20 Vet. App. 1 (2006), as 
the veteran was advised of the exact reason for the previous 
denial and the evidence needed to reopen the claim.  As such, 
the Board finds that VA met its duty to notify the veteran of 
his rights and responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording her a physical examination and by affording her the 
opportunity to give testimony before an RO hearing officer 
and/or the Board.  In November 2007, the veteran appeared and 
testified at a Travel Board hearing in Oakland.  It appears 
that all known and available records relevant to the issue 
here on appeal have been obtained and are associated with the 
veteran's claims file.  Thus, the Board finds that VA has 
done everything reasonably possible to notify and assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.  

In January 1992, the RO denied service connection for a 
bilateral ankle and foot condition.  The RO found that there 
were no in-service complaints of a right ankle disability, 
although there was treatment for right Achilles tendonitis.  
The Achilles tendonitis was noted to be acute and transitory 
and had resolved.  The RO also found that the veteran was 
treated in service for a left ankle sprain, after the 
treatment of which, there were no further complaints of or 
treatment for any left ankle pain.  The left ankle sprain was 
also found to be acute and transitory.  The service medical 
records (SMRs) were devoid of any complaints of or treatment 
for a left foot disability.  The veteran was advised of the 
denial of benefits and of her appellate rights, but did not 
appeal the decision.  As such, it became final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

Pursuant to an application submitted in March 2005, the 
veteran seeks to reopen her previously denied claims of 
service connection for a bilateral ankle condition and a left 
foot condition.  Generally, where prior RO decisions have 
become final, they may only be reopened through the receipt 
of new and material evidence.  38 U.S.C.A. § 5108.  Where new 
and material evidence is presented or secured with respect to 
claims which have been disallowed, the Secretary shall reopen 
the claims and review the former dispositions of the claims.  
Evidence presented since the last final denial will be 
evaluated in the context of the entire record.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  New and material evidence 
means existing evidence that by itself, or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 3.156.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and it 
must raise a reasonable possibility of substantiating the 
claim.  Id.  The credibility of new evidence is to be 
presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence of record at the time of the January 1992 rating 
decision included the veteran's claim and her SMRs.  

Since the January 1992 rating decision, the evidence of 
record includes, the veteran's SSI records, including some 
private treatment records, the veteran's SSA records, a July 
2007 VA examination report, and the November 2007 Travel 
Board hearing transcript.

An August 1996 treatment note reflects the veteran's 
complaints of difficulties with her feet.  The veteran 
advised that she fell in a ditch in 1979 while in service and 
had some treatment after her injury.  She noted that there 
were no medical provisions in her 1981 discharge documents.  
She reported current spasms in her feet-particularly in her 
left foot, but had never used supports or physical therapy as 
treatment.

In January 1999, the veteran filed for reconsideration of her 
SSA disability report.  She noted that her left foot was 
aggravated and she had trouble walking.  She further advised 
that her ankles were swollen and she went out less.  A report 
dated in February and submitted with the veteran's SSA 
records, showed that the veteran was diagnosed as having a 
left ankle fracture with residual swelling and limited 
motion.  She advised that this injury occurred while she was 
in the Army.  The left ankle was swollen and tender and it 
impaired the veteran's ability to stand or walk for more than 
one to one and a half hours.  In an April 1999 disability 
evaluation report, it was noted that the veteran had a limp 
as she walked into the room and the veteran advised that she 
had recently broken her foot.  In January 2000, she testified 
at her SSA hearing that she had right ankle problems and she 
needed the use of a cane for balance.  The records also 
reflect an October 2000 complaint of a left ankle sprain with 
foot pain and swelling, and in March 2001 was found to have 
spasms and pain in both feet with left ankle swelling.  

In a February 2002 physical examination, as referenced in the 
SSA records, the veteran was diagnosed as having chronic 
right ankle pain with symptoms consistent with degenerative 
joint disease and chronic left ankle pain-possibly secondary 
to degenerative arthritis.  The veteran advised that she had 
bilateral foot pain with numbness and the examiner noted it 
was possibly due to peripheral neuropathy, but its etiology 
was uncertain.  She reported having had bilateral foot and 
ankle pain since 1978 when she fell in a ditch while in 
service.  She advised that she experienced multiple left 
ankle fractures but could not recall the most recent 
fracture.  Her bilateral ankle and foot pain limited the 
veteran's standing tolerance to five minutes.  She noted use 
of a cane due to her low back pain and bilateral foot pain.  
Upon examination, it was noted that the veteran's had 
hypertrophy of the left ankle joint and no other bilateral 
joint deformities.  

That same day, the veteran also underwent an x-ray evaluation 
of her left ankle and foot.  The lateral view revealed a 
slight narrowing of the ankle joint between her tibia and 
talus with minimal hypertrophic lipping.  The radiologist 
noted that the x-ray revealed early degenerative 
osteoarthritis of the left ankle.  He noted that the 
forefoot's bones and joints appeared "radiographically 
unremarkable."  

A March 2005 treatment report lists one of the veteran's 
preexisting injuries as an ankle injury; the notation was 
preceded by a question mark.  She was subsequently treated 
for pain resulting from a fall in her home.  

In July 2007, the veteran underwent x-rays on both of her 
ankles.  The x-ray on the left ankle revealed severe 
degenerative joint disease with evidence of a prior healed 
fracture of the medial malleolus.  Noted also was a loss of 
alignment of the ankle-mortise joint.  The x-ray of the right 
ankle revealed minor degenerative changes which affected the 
ankle mortise joint mainly in the lateral malleolus.  

Later that same month, the veteran underwent a VA examination 
and advised that she injured both ankles while in service.  
The examiner noted that the veteran's SMRs reflected 
treatment for a left ankle sprain, but no history of 
complaints for symptoms related to her feet.  At the time of 
treatment for the left ankle sprain, the veteran had advised 
that she was experiencing the pain since basic training.  
Upon review of the veteran's x-rays, the examiner noted that 
the veteran had traumatic degenerative joint disease of her 
left ankle due to a past ankle fracture involving her medial 
malleolus.  He noted some deformity of the left ankle.  The 
examiner related that there was no reference to a left ankle 
fracture in the veteran's SMRs.  He did note, however, that 
the veteran was diagnosed as having right Achilles tendonitis 
while in service and upon complaints of stiffness and pain.  

Ultimately, the examiner diagnosed the veteran as having 
severe traumatic degenerative joint disease of the left ankle 
due to serious old trauma.  The left ankle had a decreased 
range of motion and the veteran experienced chronic pain and 
instability.  He also diagnosed the veteran as having mild 
degenerative joint disease of the right ankle with some 
chronic pain.  The examiner opined that the veteran's right-
side Achilles tendonitis had resolved without residuals and 
ongoing problems.  He noted that the veteran did not 
currently have Achilles tendonitis.  As for the left ankle, 
the examiner noted that the veteran experienced minor sprains 
a couple times while in service, but there were no notes 
reflecting ongoing treatment or problems.  The examiner found 
that her current condition was secondary to a medial 
malleolus fracture due to significant trauma, but there was 
no evidence of any fracture to the veteran's left ankle.  The 
examiner opined that the veteran's right ankle condition was 
not caused by her active service.  He asserted, however, that 
he could not opine as to whether the veteran's left ankle 
condition was a result of service without resorting to 
speculation.  

In November 2007, the veteran testified that while in 
service, she fell into a ditch and injured her left ankle.  
She further testified that she injured both ankles while in 
service and had to leave service due to her ankle injuries.  
She advised that when she tried to obtain her medical records 
in the early 1980s, she was told that they had burned in a 
fire at the St. Louis records storage facility.  The veteran 
also testified that she filed her claims immediately upon 
discharge from service.  

Following a complete and careful review of the record, the 
Board finds that evidence obtained since January 1992 is new, 
in that it was not previously before agency decision-makers 
when deciding the original claims.  The evidence, however, is 
not material because it does not speak to an unestablished 
fact necessary to substantiate the claims-specifically, 
whether the veteran's current left foot and bilateral ankle 
condition are linked to her service.  The medical evidence 
submitted merely notes the veteran's current foot and ankle 
conditions and treatment received since 1996.  None of the 
reports submitted by private treating physicians or contained 
in the SSA records indicated any link between the veteran's 
service and her current diagnoses.  Included in those records 
are merely the veteran's statements that her current 
disabilities are related to an in-service injury.  The 
veteran is competent, as a lay person, to report that as to 
which she has personal knowledge.  See Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  She is not, however, competent to 
offer her medical opinion as to cause or etiology of the 
claimed disability, as there is no evidence of record that 
the veteran has specialized medical knowledge.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opinion on matter requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

Records showing treatment years after service which do not 
link the post-service condition to service in any way are not 
considered new and material evidence.  See Cox v. Brown, 5 
Vet. App. 95 (1993).  Consequently, the claims are not 
reopened and service connection for a left foot condition and 
a bilateral ankle condition remain denied.  


ORDER

New and material evidence having not been obtained, the claim 
of entitlement to service connection for a left foot and 
ankle disability is not reopened and remains denied.

New and material evidence having not been obtained, the claim 
of entitlement to service connection for a right ankle 
disability is not reopened and remains denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


